Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
Status of Claims
2.	Claim 1 is currently under examination wherein claim 1 has been amended in applicant’s amendment filed on September 13, 2021. The previously withdrawn claim 2 has also been amended by the applicant in the same amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN (106414779 A).
With respect to claim 1, CN (‘779 A) discloses a grain-oriented electrical steel sheet comprising closure domains each containing a discontinuous region at a part thereof and extending at an angle within 30o with respect to a transverse direction (TD) of the steel sheet wherein a closure domain overlapping portion in the discontinuous region on one surface of the steel sheet has a length of up to 5 mm in the TD (i.e. the claimed α length); and a closure domain open portion in a discontinuous region on the other surface of the steel sheet has a length of up to 3 mm in the TD (i.e. the claimed β length) (abstract, Figs. 3 and 5, paragraphs [0004]-[0006], [0084] and [0123]). The ranges of α and β lengths disclosed by CN (‘779 A) would overlap the claimed ranges as defined in the Expression (1) and (2) respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of CN (‘779 A) with an expectation of success because CN (‘779 A) discloses the same utility over the entire disclosed ranges. CN (‘779 A) does not limit the relative locations of the surface and the other surface, at least suggesting that the other surface can be on any surfaces of the steel sheet including a surface opposed to the surface as claimed. The phrases of “irradiation surface” and “non-irradiation surface” in claim 1 as amended are process limitations in a product claim. Even though claim 1 is limited by and defined by the process, determination of patentability is based on the product itself. CN (‘779 A) discloses a grain-oriented electrical steel sheet comprising closure domains which reasonably appears to be only slightly different than the respective claimed closure domains. A rejection based on section 103 of the statute is eminently fair and acceptable. See MPEP 2113. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,704,113 B2 which is a patent family member of CN (‘779 A).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 2 of U.S. Patent No. 10,704,113 B2 disclose a grain-oriented electrical steel sheet, which is the same or obvious from the claimed grain-oriented electrical steel sheet.
In the instant case, the above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. 
In support of the use of this material, the examiner notes the following excerpt from MPEP section 804 II(B)(1): When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure. The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.
Response to Arguments
5.	The applicant’s arguments filed on October 20, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that the α and β lengths disclosed by CN (‘779 A) are not on different surfaces as claimed. In response, see the new ground of rejection 
Second, the applicant argues that the double patenting rejection as stated in the Office action dated August 2nd, 2021 should be withdrawn. In response, see examiner’s response to applicant’s argument above.

















Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

1/20/2022